People v Fuller (2022 NY Slip Op 07513)





People v Fuller


2022 NY Slip Op 07513


Decided on December 29, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 29, 2022

Before: Kern, J.P., Kennedy, Scarpulla, Pitt-Burke, Higgitt, JJ. 


Ind. No. 3045/99 Appeal No. 16993 Case No. 2018-631 

[*1]The People of the State of New York, Respondent,
vKevin Fuller, Defendant-Appellant.


Twyla Carter, The Legal Aid Society, New York (Ying-Ying Ma of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (David M. Cohn of counsel), for respondent.

Order, Supreme Court, Bronx County (Efrain Alvarado, J.), entered on or about October 11, 2016, which, after a hearing, adjudicated defendant a level three sexually violent predicate offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion in declining to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant were taken into account in the risk assessment instrument or outweighed by the dangerous propensity demonstrated by the egregiousness of the underlying crime
and defendant's history of sex crimes (see e.g. People v Delgado, 130 AD3d 484 [1st Dept 2015], lv denied 25 NY3d 909 [2015]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 29, 2022